Order, Supreme Court, New York County (Edward Lehner, J.), entered August 23, 1996, which, inter alia, denied plaintiffs motion to vacate a settlement agreement, unanimously affirmed, without costs.
As the IAS Court found, the record is clear that plaintiff authorized her former counsel to settle this action for personal injuries for an amount that would net her $400,000. There is no indication that that authorization was ever revoked. Since plaintiff’s former counsel’s firm has agreed to reduce its fee to an amount that will result in her recovering $400,000, the motion to vacate the settlement as unauthorized was properly denied. Concur—Ellerin, J. P., Nardelli, Rubin and Mazzarelli, JJ.